DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the one of the labyrinth tubes” in lines 12-13. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the end plates” in line 11. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the one of the labyrinth tubes” in line 11. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the labyrinth tubes” in lines 8 and 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “said labyrinth tube section” in lines 11-12 and 13, as well as “the labyrinth tube section” in line 12. There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 8, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merill US 2011/0236233 A1.
Merill discloses, regarding claim 1, a labyrinth seal section 28 for a submersible pump, 20 comprising: an outer housing 50 having a coupling 54, 56 sealingly engaged to the outer housing at each longitudinal end of the outer housing 50; an inner tube 62 sealingly engaged at each end to a respective one of the couplings to 54, 56 define a sealed annular space 52 between the outer housing 50 and the inner tube 62; a plurality of labyrinth tube sections 60, 84, 86 disposed in the sealed annular space 52, each labyrinth tube section 60, 84, 86 comprising labyrinth tubes 60, 84, 86 engaged with longitudinal end plates 56, 72; wherein a plurality 84, 86 of the labyrinth tube sections are configured to enable movement of fluid through the labyrinth tubes 84, 86 and spaces external to the labyrinth tubes and between the end plates 56, 72 so as to fill the annular space 52; and wherein one of the labyrinth tube sections 60 constrains fluid to move only within the labyrinth tubes (see how tube 60 does not connect to passageways within 56 or 72) and wherein the inner tube 62 between the end plates 56, 72 of the one of the labyrinth tubes comprises a fluid port 70 into an interior of the inner tube 62; Re claim 6, wherein each longitudinal end (see couplings 54 and 56) of the 
Merill discloses, regarding claim 8, an electric submersible pump 20, comprising: a motor 26 connected by a transmission 33 to a pump 32; a segmented housing enclosing the motor 26 and the pump 32 (see Fig. 1); and a protector 28 disposed between the motor 26 and the pump 32, the protector 28 comprising a labyrinth seal section (clearly shown in the middle of Fig. 2), the labyrinth seal section comprising a plurality of labyrinth tube sections 60, 84, 86 disposed in an annular space 52 between a part 50 of the segmented housing and an inner tube 62, wherein at least one of the labyrinth tube sections 84/86 is configured to cause fluid flow within labyrinth tubes 84, 86 and within the annular space 52 external to the labyrinth tubes 84, 86, and wherein one of the labyrinth tube sections 60 constrain fluid to move only within the labyrinth tubes (see how tube 60 does not connect to passageways within 56 or 72) and the inner tube 62 between the end plates 56, 72 of the one of the labyrinth tubes comprises a fluid port 70 into an interior of the inner tube 62.
Merill discloses, regarding claim 14, a method for pumping fluid, comprising: rotating a motor 26 connected by a transmission 33 to a pump 32, the motor 26 and the pump 32 disposed in a housing, the housing comprising, a protector 28 disposed between the motor 26 and the pump 32, the protector 28 comprising a labyrinth seal section (clearly shown in the middle of Fig. 2), the labyrinth seal section comprising a plurality of labyrinth tube sections 60, 84, 86 disposed in an annular space 52 between a part of the segmented housing and an inner tube 62, wherein the plurality of labyrinth tube sections 60, 84, 86 are configured to enable movement of fluid through the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Merill US 2011/0236233 A1.
Merrill discloses the claimed invention except for the labyrinth tube sections comprising integrally formed labyrinth tubes and longitudinal end plates. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make these elements integral, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) see MPEP 21440.4 V. B - Making Integral).

Allowable Subject Matter
Claims 2-5, 9-12, and 15-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record in the attached form 892 and not relied upon is considered pertinent to applicant's disclosure. The Du, Howell, Tetzlaff, Collins, and McCann references all disclose some kind of motor protector apparatus and describe the use of labyrinth seals; however, none of these reference show the claimed tube section details. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746